

Exhibit 10.6


EQUITY COMMONWEALTH


RESTRICTED STOCK UNIT AGREEMENT FOR EMPLOYEES


This Restricted Stock Unit Agreement (this “Agreement”) is made effective as of
«DATE», between the recipient set forth on the Schedule to Restricted Stock Unit
Agreement attached hereto (the “Recipient”) and Equity Commonwealth (the
“Company”).
In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1.Grant of Restricted Stock Units. Subject to the terms and conditions
hereinafter set forth and the terms and conditions of the Equity Commonwealth
2015 Omnibus Incentive Plan, as it may be amended from time to time (the
“Plan”), the Company hereby grants to the Recipient, effective as of the date of
this Agreement, the number of restricted stock units set forth on the Schedule
to Restricted Stock Unit Agreement attached hereto (the “RSUs”). Each RSU
represents the right to receive one share of Stock, subject to the terms and
conditions set forth in this Agreement and the Plan. The number of RSUs that the
Recipient actually earns for the Performance Period will be determined by the
level of achievement of the Performance Criteria in accordance with Exhibit A
attached hereto, and may be higher or lower than the number of RSUs granted to
the Recipient. Capitalized terms that are used but not defined herein have the
meanings ascribed to them in the Plan.
2.    Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on «Commencement Date» and ending on
«Third Anniversary of Commencement Date».
3.    Performance Criteria.
(a)    The number of RSUs earned by the Recipient for the Performance Period
(the “Earned RSUs”) shall be determined at the end of the Performance Period
based on the level of achievement of the Performance Criteria in accordance with
Exhibit A. All determinations of whether and to what extent the Performance
Criteria has been achieved, the number of RSUs earned by the Recipient, and all
other matters related to this Section 3 shall be made by the Committee in its
sole discretion. Any RSUs that do not become Earned RSUs at the end of the
Performance Period, as determined by the Committee in its sole discretion, shall
be immediately forfeited by the Recipient.
(b)    Following the completion of the Performance Period, the Committee shall
determine (i) whether, and to what extent, the Performance Criteria has been
achieved, and (ii) the number of RSUs that shall be deemed Earned RSUs, if any.
Such determination shall be final, conclusive and binding on the Recipient, and
on all other persons, to the maximum extent permitted by law.
4.    Vesting; Forfeiture.
(a)    50% of the Earned RSUs shall vest on the date that the Committee
determines the achievement of the Performance Criteria in accordance with
Section 3(a) hereof, subject to the Recipient’s continued employment with the
Company or an Affiliate through such date.

1
  



--------------------------------------------------------------------------------



(b)    50% of the Earned RSUs shall vest on «Fourth Anniversary of Commencement
Date», subject to the Recipient’s continued employment with the Company or an
Affiliate through such date.
(c)    Subject to Section 5 hereof, in the event the Recipient’s employment with
the Company and the Affiliates is terminated, all unvested RSUs shall be
forfeited by the Recipient as of the date of the Recipient’s termination of
employment.
5.    Termination of Employment; Change in Control.
(a)    If, during the Performance Period, the Recipient’s employment is
terminated (i) by the Company or an Affiliate without Cause, (ii) by the
Recipient for “Good Reason” (as such term is defined in Section 5(c) hereof),
(iii) due to the Recipient’s “Retirement” (as such term is defined in Section
5(c) hereof), or (iv) due to the Recipient’s death or Disability (such
termination, a “Qualified Termination”), then the number of RSUs that are earned
by the Recipient shall be determined at the end of the Performance Period in
accordance with Section 3 hereof, and the Recipient’s Earned RSUs, if any, shall
become vested as of the date that the Committee determines the achievement of
the Performance Criteria in accordance with Section 3(a) hereof on a pro rata
basis, determined based on (x) the number of days that have elapsed from the
beginning of the Performance Period through the date the Recipient ceases to be
an employee of the Company or an Affiliate, compared to (y) the total number of
days during the period commencing on «Commencement Date» and ending on «Fourth
Anniversary of Commencement Date». Notwithstanding the foregoing, if the
Recipient’s Qualified Termination occurs during the Performance Period and
within twelve (12) months after a Change in Control in which the RSUs are
assumed by the acquirer or surviving entity in the Change in Control
transaction, then any such Earned RSUs shall become fully vested as of the date
that the Committee determines the achievement of the Performance Criteria in
accordance with Section 3(a) hereof. With respect to Earned RSUs held by the
Recipient for which the Performance Period is complete but for which the
additional vesting period is incomplete prior to the Recipient’s Qualified
Termination, any restrictions on the Earned RSUs shall lapse and such Earned
RSUs shall automatically become fully vested as of the date of the termination
of the Recipient’s employment.
(b)    If, during the Performance Period, a Change in Control occurs while the
Recipient is an employee of the Company or an Affiliate, and the RSUs are not
assumed by the acquirer or surviving entity in the Change in Control
transaction, then the Recipient’s RSUs shall be deemed earned based on the
actual level of achievement of the Performance Criteria measured as of the date
of the Change in Control, as determined by the Committee based on a then forty
(40) day trailing average price per share of Stock. Any such Earned RSUs shall
be fully vested. With respect to Earned RSUs held by the Recipient for which the
Performance Period is complete but for which the additional vesting period is
incomplete, any restrictions on the Earned RSUs shall lapse and such Earned RSUs
shall automatically become fully vested as of the date of the Change in Control.
As of the date of the Change in Control, the Company shall cause one share of
Stock to be issued to the Recipient for each such Earned RSU that fully vests,
less applicable withholding taxes pursuant to Section 9 hereof. Notwithstanding
the foregoing, to the extent necessary for the Recipient to avoid taxes and/or
penalties under Section 409A of the Code, a Change in Control shall not be
deemed to occur unless it constitutes a “change in control event” within the
meaning of Section 1.409A-3(i)(5) of the Treasury Regulations promulgated under
Section 409A of the Code.
(c)    For purposes of this Agreement, the term “Good Reason” shall mean, unless
otherwise provided in an applicable agreement between the Recipient and the
Company or an Affiliate, the occurrence of one or more of the following without
the Recipient’s express written

2
  



--------------------------------------------------------------------------------



consent, which circumstances are not remedied by the Company within thirty (30)
days of its receipt of a written notice from the Recipient describing the
applicable circumstances (which notice must be provided by the Recipient within
ninety (90) days of the Recipient’s knowledge of the applicable circumstances):
(i) any material, adverse change in the Recipient’s duties, responsibilities,
authority, title, status or reporting structure; (ii) a material reduction in
the Recipient’s base salary or bonus opportunity; or (iii) a geographical
relocation of the Recipient’s principal office location by more than fifty (50)
miles. For purposes of this Agreement, the term “Retirement” shall mean
retirement from active employment with the Company or an Affiliate pursuant to
its relevant policy on retirement as determined by the Committee, or, if no such
policy is in place, retirement from active employment with the Company or an
Affiliate on or after age 65.
6.    Settlement of RSUs. Except as provided in Section 5(b) hereof, as soon as
practicable following the applicable vesting date of any Earned RSUs held by the
Recipient, but in no event later than 60 days after such vesting date, the
Company shall cause one share of Stock to be issued to the Recipient for each
such Earned RSU, less applicable withholding taxes pursuant to Section 9 hereof.
The Company shall cause such shares of Stock (less any shares withheld to pay
taxes) to be delivered, either by book-entry registration or in the form of a
stock certificate or certificates, registered in the Recipient’s name or in the
names of the Recipient’s legal representatives, beneficiaries or heirs, as the
case may be. Notwithstanding the foregoing, in the event any settlement of the
RSUs hereunder constitutes “deferred compensation” within the meaning of Section
409A of the Code, and the Recipient is a “specified employee” (as determined
under the Company's policy for identifying specified employees) on the date of
his or her “separation from service” (within the meaning of Section 409A of the
Code), the date for settlement shall be the earlier of (i) death or (ii) the
later of (x) the date that settlement would otherwise be made hereunder or (y)
the first business day following the end of the sixth-month period following the
date of the Recipient's separation from service.
7.    Rights as a Shareholder; Dividend Equivalents.
(a)    The Recipient shall not have any rights of a shareholder with respect to
the shares of Stock underlying the RSUs unless and until the RSUs vest and are
settled by the issuance of such shares of Stock.
(b)    The Recipient shall not be entitled to receive any dividends with respect
to the shares of Stock underlying the RSUs unless and until such RSUs become
Earned RSUs. Within 60 days following the Committee’s determination of whether,
and to what extent, the Performance Criteria has been achieved, the Company
shall pay to the Recipient, in respect of each Earned RSU held by the Recipient,
if any, an amount in cash equal to the aggregate amount of dividends that would
have been paid in respect of the shares of Stock underlying such Earned RSUs had
such shares of Stock been issued to the Recipient on the first day of the
Performance Period. Thereafter, the Company shall pay to the Recipient, in
respect of each Earned RSU held by the Recipient, if any, whether or not vested,
an amount in cash equal to the per share amount of any dividend paid to holders
of shares of Stock by the Company. The Company shall pay any such amount(s) to
the Recipient within 60 days following the date that the dividend is paid to
holders of shares of Stock. The Recipient shall be entitled to receive such
dividend equivalent payments for so long as his or her Earned RSUs remain
outstanding. Upon and following the vesting of the Recipient’s Earned RSUs and
the settlement of such RSUs in shares of Stock, the Recipient shall be the
record owner of the shares of Stock underlying the Earned RSUs unless and until
such shares of Stock are sold or otherwise disposed of, and as the record owner
shall be entitled to all rights of a shareholder of the Company (including
voting and dividend rights).

3
  



--------------------------------------------------------------------------------



8.    Transferability. The RSUs or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Recipient, except by will or the laws of descent and
distribution, and upon any such transfer by will or the laws of descent and
distribution, the transferee shall hold such RSUs subject to all of the terms
and conditions that were applicable to the Recipient immediately prior to such
transfer. Notwithstanding the foregoing, the Recipient may transfer all or part
of the RSUs to any Family Member under the terms set forth in Section 10.9 of
the Plan, including the requirement that any such transfer be “not for value”
(as such term is defined in Section 10.9 of the Plan). Following any such
transfer, the provisions of Section 5 hereof relating to termination of
employment shall continue to be applied with respect to the original Recipient
of the RSUs.
9.    Tax Withholding. The Company shall have the right to withhold or cause to
be withheld from any compensation paid to the Recipient pursuant to the Plan,
the amount of any required withholding taxes in respect of the RSUs and to take
all such other action as the Company deems necessary to satisfy all obligations
for the payment of such withholding taxes. The Recipient agrees that if the
amount payable to the Recipient by the Company in the ordinary course is
insufficient to pay such withholding taxes, then the Recipient shall, upon the
request of the Company, pay to the Company an amount sufficient to satisfy its
tax withholding obligations.
10.    Miscellaneous.
(a)    Amendments. Neither this Agreement nor any provision hereof may be
changed or modified except by an agreement in writing executed by the Recipient
and the Company; provided, however, that any change or modification that does
not adversely affect the rights hereunder of the Recipient, as they may exist
immediately prior to the effective date of such change or modification, may be
adopted by the Committee without an agreement in writing executed by the
Recipient, and the Committee shall give the Recipient written notice of such
change or modification reasonably promptly following the adoption of such change
or modification.
(b)    Binding Effect of the Agreement. This Agreement shall inure to the
benefit of, and be binding upon, the Company, the Recipient and their respective
estates, heirs, executors, transferees, successors, assigns and legal
representatives.
(c)    Section 409A. This Agreement is intended to comply with, or be exempt
from, the requirements of Section 409A of the Code and any regulations or other
effective guidance promulgated thereunder by the U.S. Department of the Treasury
or the Internal Revenue Service, and shall be construed and interpreted in a
manner that is consistent with such intent. To the extent that the Company
determines that the Recipient would be subject to the additional taxes or
penalties imposed on certain nonqualified deferred compensation plans pursuant
to Section 409A of the Code as a result of any provision of this Agreement, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such additional taxes or penalties. The nature of any such
amendment shall be determined by the Committee.
(d)    Provisions Separable. In the event that any of the terms of this
Agreement shall be or become or is declared to be illegal or unenforceable by
any court or other authority of competent jurisdiction, such terms shall be null
and void and shall be deemed deleted from this Agreement, and all the remaining
terms of this Agreement shall remain in full force and effect.
(e)    Notices. Any notice in connection with this Agreement shall be deemed to
have been properly delivered if it is in writing and is delivered by hand or by
facsimile or sent by registered certified mail, postage prepaid, to the party
addressed as follows, unless another address has been substituted by notice so
given:

4
  



--------------------------------------------------------------------------------



To the Recipient:    To the Recipient’s address as set forth on the signature
page hereof.
To the Company:
Equity Commonwealth
Two North Riverside Plaza, Suite 2100
Chicago, IL 60606
Attn: Secretary

(f)    Construction. The headings and subheadings of this Agreement have been
inserted for convenience only, and shall not affect the construction of the
provisions hereof. All references to sections of this Agreement shall be deemed
to refer as well to all subsections which form a part of such section.
(g)    No Right to Continued Employment. This Agreement shall not be construed
as an agreement by the Company or any Affiliate to employ or otherwise retain in
any position the Recipient, nor is the Company or any Affiliate obligated to
continue employing or otherwise retaining in any position the Recipient by
reason of this Agreement or the grant of RSUs to the Recipient hereunder.
(h)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.
(i)    Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Maryland.



5
  



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.
 



6
  



--------------------------------------------------------------------------------



Exhibit A


Performance Criteria


Performance Criteria: The RSUs shall be earned based on the Company’s total
shareholder return (“TSR”) for the Performance Period relative to the TSRs of
the companies that comprise the NAREIT Office Index for the Performance Period,
as set forth in the table below. Depending on the Company’s TSR relative to the
TSRs of the companies that comprise the NAREIT Office Index for the Performance
Period, the Recipient may earn between 0% and 249.25% of the RSUs.


Performance Criteria: Company Performance vs. NAREIT Office Index Performance


% of RSUs Earned


90th Percentile and Above (Maximum Award)
249.25
%
80th Percentile
211.87
%
70th Percentile
174.48
%
60th Percentile
137.09
%
50th Percentile (Target Award)
100.00
%
40th Percentile
68.55
%
30th Percentile
37.39
%
25th Percentile (Threshold Award)
25.37
%
Below 25th Percentile
0.00
%



Absolute Modifier: If the Company’s total TSR for the Performance Period is
negative, any RSUs deemed earned based on the table above shall be reduced by
25%.
Interpolation: To the extent performance falls between two levels in the table
above, linear interpolation shall apply in determining the percentage of the
RSUs that are earned.
TSR Calculation: TSR performance shall be calculated as the compounded annual
growth rate, expressed as a percentage (rounded to the nearest tenth of a
percent (0.1%)), in the value per share during the Performance Period due to the
appreciation in the price per share and dividends paid during the Performance
Period, assuming dividends are reinvested. “D” is the amount of dividends paid
to a shareholder of record of the Company with respect to one share during the
Performance Period. The absolute TSR percentage is calculated pursuant to the
formula set forth below.
Cumulative TSR = ((1*(1+TSR Year 1)*(1+TSR Year 2)*(1+TSR Year 3))-1)
=(1*(1+Cumulative TSR))^(1/3)-1
TSR for a given year shall be calculated as follows:
((Ending Share Price+D)/Beginning Share Price)-1
The performance for the companies comprising the NAREIT Office Index shall be
calculated in the same manner as described above and the difference between the
absolute TSR of the Company and

 

--------------------------------------------------------------------------------



the average absolute TSR for the companies within the NAREIT Office Index,
expressed in terms of relative percentile ranking, shall be applied to the
matrix set forth above. Only companies that are public throughout the entire
Performance Period shall be included for purposes of calculating the relative
TSR comparison (i.e., companies that may become acquired, have an initial public
offering, etc. during the Performance Period shall be excluded from the
calculation altogether). For purposes of the calculation above, the Ending Share
Price shall be based on a 40-day trailing average closing stock price as of the
last day of the Performance Period.





  

--------------------------------------------------------------------------------



Schedule to Restricted Stock Unit Agreement
(See Attachment)

  

--------------------------------------------------------------------------------





Company Name            Equity Commonwealth    
Recipient Id
Recipient Name
Recipient Address
Grant Type                Restricted Stock Unit Award
Number of Units
Grant Date                



  